Citation Nr: 0429137	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, 
for the grant of service connection for diabetes mellitus 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971, including service in the Republic of Vietnam.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an August 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation from 
July 9, 2001.  The veteran appealed the effective date 
assigned for the grant.  

In a February 2002 rating decision, the RO granted an 
effective date of June 12, 2001, for the award of service 
connection for diabetes mellitus

In October 2003, the Board remanded the case for additional 
development.

In an August 2004 rating decision, the RO granted an 
effective date of May 8, 2001, for the award of service 
connection for diabetes mellitus.  The veteran continues to 
seek an earlier effective date.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
type II diabetes mellitus was received by the RO on June 12, 
2001.

2.  No prior claims, formal or informal, for entitlement to 
service connection for type II diabetes mellitus are of 
record.

3.  In the August 2004 rating decision, the RO granted an 
effective date of May 8, 2001, the effective date of the 
liberalizing law creating a presumption of service connection 
for type II diabetes mellitus for veterans who served in the 
Republic of Vietnam, on the basis that the veteran filed a 
claim for service connection for type II diabetes mellitus 
within one year of the effective date of the liberalizing 
law.


CONCLUSION OF LAW

An effective date earlier than May 8, 2001, for the award of 
service connection for diabetes mellitus based on herbicide 
exposure, is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in February 2004, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The August 2002 statement of the case (SOC) and the Board's 
remand notified the veteran of the relevant laws and 
regulations pertinent to his effective date claim, and 
essentially advised him of the evidence necessary to 
substantiate his claim.  The February 2004 letter and August 
2002 SOC notified the veteran of his and VA's respective 
obligations to obtain different types of evidence.  They also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for the actions.  

The veteran's claim for an earlier effective date requires an 
application of relevant laws and regulations rather than a 
consideration of medical evidence.  Nonetheless, the claims 
folder contains private and VA treatment records, and the 
veteran has not indicated that he has any additional evidence 
to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

On VA Form 21-4138, received by the RO on June 12, 2001, the 
veteran claimed service connection for diabetes due to 
exposure to Agent Orange during his active service in the 
Republic of Vietnam.  In August 2001, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation from July 9, 2001.  The veteran appealed the 
effective date assigned for the grant.  Following the Board's 
remand, in an August 2004 rating decision the RO granted an 
effective date of May 8, 2001.  The veteran contends that the 
grant of service connection should be effective from 1989 
when he was first diagnosed with diabetes mellitus.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the "date of receipt" of the 
claim.  38 C.F.R. §§ 3.1(r), 3.400.  The effective date of a 
grant of disability compensation, such as based on a grant of 
service connection, is the day following separation from 
active service or the date entitlement arose if claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to Title 38 
of the United States Code a new section (§ 1116) establishing 
a scientific-evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  See 38 U.S.C.A. § 
1116.  Pursuant to 38 U.S.C.A. § 1116, VA, in 2000, requested 
that the National Academy of Science (NAS) assess whether 
there was a connection between exposure to Agent Orange and 
the subsequent development of Type II diabetes.  After the 
NAS issued its report concluding that such connection 
appeared to exist, VA in May 2001 published a final rule 
notice in the Federal Register amending 38 C.F.R. § 3.309(e) 
to allow presumptive service connection for Type II diabetes 
with an effective date of July 9, 2001.  See Fed. Reg. 
23,166-69 (May 8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United 
States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999) 
("Nehmer II").  District court orders in the Nehmer 
litigation have created an exception to the generally 
applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 
3.114, and in pertinent part provide that for claims filed 
after May 3, 1989, if benefits are granted, the effective 
date of the benefit would be the date VA received the claim 
or the date disability arose or death occurred, which ever 
was later.  Under these orders, the rules governing the 
effective date of compensation awards based on Type II 
diabetes presumptively due to herbicide exposure are the same 
as rules for other presumptive herbicide conditions.

On August 25, 2003, VA announced a new regulation 
implementing the court orders from the Nehmer litigation.  38 
C.F.R. § 3.816 (2004).  The new regulation defines a Nehmer-
class member as a Vietnam veteran who has a covered herbicide 
disease, and type II diabetes is listed as one of the covered 
diseases.  If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 25, 
1985, and May 3, 1989, the effective date of the award will 
the later of the date VA received the claim on which the 
prior denial was based or the date the disability arose, 
except as otherwise provided in 38 C.F.R. § 3.816(c)(3).  38 
C.F.R. § 3.816(c)(1).  If the class member's claim for 
disability compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was received by 
VA between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose, except as otherwise provided in 38 
C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  If the class 
member's claim was received within one year from the date of 
the class member's separation from service, the effective 
date of the award shall be the day following the date of the 
class member's separation from active service.  38 C.F.R. § 
3.816(c)(3).  If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective date of the 
award shall be determined in accordance with §§ 3.114 and 
3.400.  38 C.F.R. § 3.816(c)(4).  

The Board has carefully and thoroughly reviewed the record.  
The veteran served on active duty from September 1967 to 
August 1971.  His original formal claim for service 
connection for type II diabetes mellitus was received by the 
RO on June 12, 2001, well beyond one year after the date of 
his separation from active duty and after May 8, 2001, the 
effective date of the liberalizing regulation that created a 
presumption of service connection for type II diabetes 
mellitus in Vietnam veterans.  The Board finds no document or 
evidence on file that can be construed as an informal claim 
for service connection for diabetes mellitus prior to June 
12, 2001, nor has the veteran indicated otherwise.  See 38 
C.F.R. § 3.155.  The veteran's service medical records do not 
serve as a claim for entitlement to service connection for 
diabetes mellitus because, in this instance, these records do 
not contain a diagnosis of diabetes mellitus.  Moreover, the 
veteran does not assert that he had diabetes mellitus during 
active service or within a year of active duty.  Further, as 
indicated, there is no communication in the record earlier 
than June 12, 2001, showing intent to apply for VA benefits 
for diabetes mellitus, and the veteran has not pointed to any 
such document in the record.  38 U.S.C.A. §§ 5101, 5110; 38 
C.F.R. §§ 3.151, 3.155, 3.400.

Under the pertinent law and VA regulations, the veteran did 
not have a claim for diabetes mellitus prior to the date of 
the liberalizing law granting presumptive service connection 
for diabetes mellitus, May 8, 2001.  Therefore, even with 
consideration of the regulation implementing the Nehmer 
district court orders, May 8, 2001, is the earliest date for 
which service connection for diabetes mellitus may be 
assigned.  38 U.S.C.A. § 5110; Liesegang, 312 F.3d at 1378; 
38 C.F.R. §§ 3.114, 3,151, 3.155, 3.400, 3.816.

The veteran contends that VA should have inferred a claim for 
service connection for diabetes mellitus when it was 
diagnosed at a VA facility in the early 1990's.  Pursuant to 
38 C.F.R. § 3.157 (2004), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reasons that the service-
connected disability is not compensable in degree, receipt of 
a VA examination report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  An 
informal claim was not submitted under 38 C.F.R. § 3.157 
because the veteran had not been granted service connection 
for diabetes mellitus prior to May 2001, "the mere receipt 
of medical records [prior to that date] cannot be construed 
as an informal claim [under § 3.157]." See Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  In other words, had this been 
a claim for an increased rating for an already service-
connected condition, then the Board could have found VA 
medical records constituted an informal claim for an 
increased rating.

The Board has reviewed the VA clinical records dated prior to 
May 2001 and is unable to find any indication demonstrating 
that the veteran intended to apply for or that he was seeking 
service connection for diabetes mellitus.  The fact that the 
record indicated the veteran had diabetes mellitus in the 
1990's, without anything more, does not establish intent to 
seek service connection.  The veteran did not indicate that 
his diabetes mellitus was related to service.  Thus, the 
Board does not consider the VA clinical records an informal 
claim for service connection for diabetes mellitus.

Assuming, without conceding, that the RO should have inferred 
an informal claim for diabetes mellitus in the early 1990's, 
service connection still would not have been warranted, as 
there was no medical opinion relating the disability to the 
veteran's active military service or events therein.

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that an effective date for the grant of service connection 
for diabetes mellitus prior to May 8, 2001, is not warranted.  
Thus, the veteran's claim lacks legal entitlement under the 
applicable provisions.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in a case where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



